DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
Claim Status
Claims 1, 2, 5-8, 11-16, 18-23, and 25-29 are pending. 
Claims 1 and 19 are currently amended.
Claims 12-16, 23, and 26 are withdrawn as being directed to a non-elected 
invention.
Claims 3, 4, and 17 were previously canceled and claims 9, 10, and 24 are newly canceled.
Claims 11, 2, 5-8, 11, 18-22, and 25-29have been examined.
Claims 1, 2, 5-8, 11, 18-22, and 25-29 are rejected.
Priority
	Priority to CON 13/262387 filed on 11/25/2011 which claims priority to 371 PCT/EP10/54390 filed on 03/31/2010 which claims priority to European Patent Application 09004735.8 filed on 03/31/2009 is acknowledged.
Withdrawn and New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Response to Applicant’s Arguments
The rejection of claims 9, 10, and 24 under 35 U.S.C. 103(a) as being unpatentable over Milstein et al. (International Application Published Under the PCT WO 94/23767, Published 10/27/1994) in view of Maeyama et al. (JP Patent Application Publication 2003300908 A, Published 10/22/2003) is moot since the claims are canceled.
The rejection of claims 1, 2, 5-8, 11, 17-22, 25, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milstein et al. (International Application Published Under the PCT WO 

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 2, 5-8, 11, 18-22, and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Protopapa et al. (US Patent 6203791 B1, Published 03/20/2001) in view of Bradford et al. (US Patent 3051627, Published 08/28/1962).
The claims are directed to a sterilized container such as vials comprising at least one carrier and at least one biomolecule reversibly attached to the carrier/stabilizer; wherein the carrier/stabilizer is a mixture of at least three naturally occurring amino acids. The claims are further directed to the biomolecule being an enzyme. 
Protopapa et al. teach a sterilized capsule within a vial comprises a solution of alpha chymotrypsin enzyme (column 2, lines 66-67 and column 3, line 1).
Protopapa et al. lacks a teaching wherein the chymotrypsin is partially or completely covered with reversibly attached at least three naturally occurring amino acids.
Bradford et al. teach a stabilized preparation of alpha chymotrypsin comprising 0.5-15 parts by weight of an amino acid selected from glycine, methionine, valine, threonine, serine, proline, and mixtures thereof (prior art claim 1). A preferred embodiment comprises an aqueous solution of alpha chymoptrypsin, threonine, valine, serine, proline, methionine, hydroxyl-1-proline, and glycine (column 4, lines 10-31).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Protopapa et al. and Bradford et al. and have a reasonable expectation of success. One would have been motivated to do so in order to stabilize the chymotrypsin composition of Protopapa et al. 

Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Withdrawn and New Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments 
	The rejection of claims 9, 10, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot since the claims are canceled.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection.
Claims 1, 2, 5-8, 11, 18-22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “biomolecule is reversibly attached to the carrier”, that the “stabilizer … covers the attached biomolecules”, and the “stabilizer itself is the carrier”. It is not clear how a stabilizer covers a carrier “attached biomolecule”, when the carrier is also the stabilizer. If applicant intends for the stabilizer to act as a carrier of the biomolecule and is associated with the biomolecule such that is 
Claims 2, 5-8, 11, 18-22, and 25-29 are rejected for being directly or indirectly dependent from indefinite claim 1. 
New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a new ground of rejection.
Claims 2, 5-8, 11, 18-22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8685459 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8685459 B2 teaches a Markush listing of carrier/stabilizer and the instant claims only recite “naturally occurring amino acids” as the carrier/stabilizer. However, U.S. Patent No. 8685459 B2 recites amino acids among the Markush listing of carrier/stabilizer. Therefore, it would have been obvious to use at least three naturally occurring amino acids as carrier/stabilizer of a biomolecule.



This is a new ground of rejection.
Claims 2, 5-8, 11, 18-22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9797895 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9797895 B2 teaches embedding the biomolecule in a composition comprising at least three different amino acids and the instant claims only recite “naturally occurring amino acids” as the carrier/stabilizer. However, it would have been obvious to one of ordinary skill in the art to use naturally occurring amino acids as they .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/
Primary Examiner, Art Unit 1617